OPINION ON APPELLANT’S MOTION FOR REHEARING
Appeal is from three misdemeanor convictions for the offense of unlawful practice of dentistry after trial to a jury. Punishment was assessed in each case at one year in jail and a five hundred dollar ($500) fine by the jury with probation recommended in each case. Upon original submission the two points of error raised by the appellant in each case were overruled and each case was affirmed.
In his motion for rehearing appellant contends that fundamental error was committed in the court’s charge in cause number 128844 in the trial court (CA No. 2-81-003-CR in the court). He also contends that the court erred in filing only one judgment and one sentence in all three cases and therefore because of the error in cause No. 128844 the other two cases should also be reversed.
All three cases were tried together. The trial began on May 15, 1978 and were concluded May 17, 1978. Based on the verdict and recommendation of the jury an order of probation was entered in each case. (TR. P. 263, 264 & 265) Each of these orders provided in part: “that the verdict and finding of guilty herein shall not be final, that no judgment be rendered thereon.” This order was in accordance with the provisions of Article 42.13 V.A.C.C.P. in effect at that time and the pronouncement of the court.
However at some point there was also filed in these cases a judgment and an instrument entitled “sentence”. (TR. 260 & 262) The language of each of these instruments appears to refer to a single case; however four case numbers are shown on the top of the instruments. Three of these numbers correspond to the three cases considered on this appeal. The fourth number is that of a case dismissed prior to trial. This judgment and sentence appears to be an attempt to comply with the present provisions of Article 42.13 V.A.C.C.P. which became effective August 27, 1979. These instruments do not comply with the statutes in effect at the time of the verdict in these cases. Both the judgment and sentence are void and of no force or effect. The orders of probation referred to above are accepted as the instruments carrying out the verdict in each of these cases. Therefore appellants ground of error complaining of three cases being included in one judgment and one sentence is not germane and is overruled.
In ground of error one in his motion for rehearing the appellant raises a point in cause no. 128844 (CA No. 2-81-003-CR) that requires a reversal of that case. In applying the law to the facts in the jury instruction in this particular case the court omitted a portion of the allegations of the *290information, to wit: “Knowingly practice dentistry without first having obtained a license from the Texas State Board of Dental Examiners.” This omission excluded from the findings of the jury both a necessary culpable mental state and a necessary element of the offense charged.
The State in its answer to appellant’s motion for rehearing confesses error on this point. This error is fundamental and requires reversal. Ford v. State, 615 S.W.2d 727 (Tex.Crim.App.1981), and cases cited therein.
In cause No. 2-81-001-CR and No. 2-81-002-CR appellant’s motion for rehearing is denied.
In cause No. 2-81-003-CR (trial court No. 128844) appellant’s motion for rehearing is granted and the judgment there is reversed and cause remanded.